Title: To George Washington from Lieutenant Colonel Udny Hay, 27 June 1780
From: Hay, Udny
To: Washington, George



Sir
Fish Kill [N.Y.] 27 June 1780

I last night had the honour of receiving your Excellencys letter respecting the flour at Ringwood, and this morning proper Persons were dispatched for procuring a sufficient number of teams to bring on the whole at once, I flatter myself from the letters I have wrote both to the Justices and the people we shall have no great difficulty in obtaining them.
I have begd the store keepers to lett me know from time to time when any considerable quantity arrived.
Permitt me to request your Excellency will order the road from Ringwod to New Windsor to be thoroughly repaird, We must rely on the Army totally for that piece of service, and as it is probable that a great deal of transportation will be made that way, I doubt not of your thinking it necessary to be executed as soon as it conveniently can.
I have the happiness of acquainting your Excellency that the supply of salt provisions & Fish already come & still coming on is far from being despicable, considering the miserable situation we were lately in for want of these necessary articles, We have obtaind too by empress a

small supply of rum, and I hear twenty hogsheads from the eastward are on their way and near this place. I have the Honour to be with every sentiment of respect & esteem, Your Excellencys, most obedt and very humble Sert

Udny Hay

